Exhibit 10.1
FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT
AND WAIVER OF DEFAULT
THIS FIRST AMENDMENT (this “Amendment”), dated as of March 11, 2009, is entered
into by and between GLOBAL EMPLOYMENT SOLUTIONS, INC., a Colorado corporation
(“Global”), EXCELL PERSONNEL SERVICES CORPORATION, an Illinois corporation
(“Excell”), FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC., a New York corporation
(“Friendly”), TEMPORARY PLACEMENT SERVICE, INC., f/k/a Michaels & Associates,
Inc. and successor by merger to Temporary Placement Service, Inc., a Georgia
corporation (“TPS”), GLOBAL EMPLOYMENT SOLUTIONS PEO INC., f/k/a Southeastern
Staffing, Inc., a Florida corporation (“Southeastern”), GLOBAL EMPLOYMENT
SOLUTIONS PEO V INC., f/k/a Southeastern Personnel Management, Inc., a Florida
corporation (“SPM”), MAIN LINE PERSONNEL SERVICES, INC., a Pennsylvania
corporation (“Main Line”), GLOBAL EMPLOYMENT SOLUTIONS PEO III INC., f/k/a Bay
HR, Inc., a Florida corporation (“BHR”), GLOBAL EMPLOYMENT SOLUTIONS PEO IV
INC., f/k/a Southeastern Georgia HR, Inc., a Georgia corporation (“SGHR”),
GLOBAL EMPLOYMENT SOLUTIONS PEO II INC., f/k/a Southeastern Staffing II, Inc., a
Florida corporation (“SEII”), GLOBAL EMPLOYMENT SOLUTIONS PEO VI INC., f/k/a
Southeastern Staffing III, Inc., a Florida corporation (“SEIII”), GLOBAL
EMPLOYMENT SOLUTIONS PEO VII INC., f/k/a Southeastern Staffing IV, Inc., a
Florida corporation (“SEIV”), GLOBAL EMPLOYMENT SOLUTIONS PEO VIII INC., f/k/a
Southeastern Staffing V, Inc., a Florida corporation (“SEV”), GLOBAL EMPLOYMENT
SOLUTIONS PEO IX INC., f/k/a Southeastern Staffing VI, Inc., a Florida
corporation (“SEVI”), and KEYSTONE ALLIANCE, INC., a Florida corporation
(Global, Excell, Friendly, TPS, Southeastern, SPM, Main Line, BHR, SGHR, SEII,
SEIII, SEIV, SEV, SEVI, and Keystone are each referred to herein as a “Borrower”
and collectively as the “Borrowers”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Lender”), acting through its Wells Fargo Business Credit operating
division.
RECITALS
The Borrowers and the Lender are parties to a Credit and Security Agreement
dated as of April 29, 2008 (as amended from time to time, the “Credit
Agreement”). Capitalized terms used in these recitals have the meanings given to
them in the Credit Agreement unless otherwise specified.
The Borrowers have requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
1. Defined Terms. Capitalized terms used in this Amendment which are defined in
the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein. In addition, Section 1.1 of the Credit Agreement is
amended by adding or amending, as the case may be, the following definitions:
“Daily Three Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a three (3) month period. When interest is
determined in relation to Daily Three Month LIBOR, each change in the interest
rate shall become effective each Business Day that the Lender determines that
Daily Three Month LIBOR has changed.
“Floating Rate” means, (i) with respect to Revolving Advances evidenced by the
Revolving Note, an annual interest rate equal to the WFBC Base Rate plus one
half of one percent (0.50%), and (ii) with respect to Term Advances evidenced by
the Term Note, an annual interest rate equal to the sum of the WFBC Base Rate
plus two and three quarters of one percent (2.75%), which interest rate shall,
in each case, change when and as the Prime Rate changes.
“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8th of one percent (1%)) determined pursuant to the following formula:

         
LIBOR =
  Base LIBOR
 
100% - LIBOR Reserve Percentage    

(a) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by the Lender (i) for the purpose of calculating the effective Floating
Rate for loans making reference to Daily Three Month LIBOR as the Inter-Bank
Market Offered Rate in effect from time to time for three (3) month delivery of
funds in amounts approximately equal to the principal amount of such loans, or
(ii) for the purpose of calculating the effective LIBOR Advance Rate for loans
making reference to LIBOR as the Inter-Bank Market Offered Rate on the first day
of an Interest Period for delivery of funds on said date for a period of time
approximately equal to the number of days in the Interest Period and in an
amount approximately equal to the principal amount to which the Interest Period
applies. The Borrower understands and agrees that the Lender may base its
quotation of the Inter-Bank Market Offered Rate upon such offers or other market
indicators of the Inter-Bank Market as the Lender in its discretion deems
appropriate, including but not limited to the rate offered for U.S. dollar
deposits on the London Inter-Bank Market.
(b) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by the Lender for expected changes in such reserve
percentage during the applicable term of the Revolving Note and Term Note.

 

2



--------------------------------------------------------------------------------



 



“Maximum Line Amount” means (a) prior to April 30, 2009, $20,000,000 and (b) on
and after April 30, 2009, $15,000,000, unless, in each case, this amount is
reduced pursuant to Section 2.11, in which event it means such lower amount.
“Subordinated Creditor” means Victory Park Management, LLC, in its capacity as
collateral agent for the Subordinated Creditors, together with any replacement
or successor collateral agent; each Buyer; and every other Person now or in the
future who agrees to subordinate indebtedness of any Borrower held by that
Person to the payment of the Indebtedness.
“TPS Acquisition” means the execution of the TPS Acquisition Document and the
consummation of the transaction contemplated thereby.
“TPS Acquisition Document” means that certain Asset Purchase and Sale Agreement
by and among Public Parent, TPS and Eastern Staffing, LLC, a California limited
liability company, d/b/a Select Staffing, dated as of March 9, 2009.
“WFBC Base Rate” means, for any day, a fluctuating rate equal to the higher of:
(a) the Prime Rate in effect on such day, or (b) a rate determined by the Lender
to be one and one-half percent (1.50%) above Daily Three Month LIBOR.
2. Section 2.3 of the Credit Agreement is hereby amended by adding a new
subsection (e) to read in its entirety as follows:
“(e) LIBOR Advances Restricted. Notwithstanding any other provisions contained
in this Agreement, beginning March 11, 2009, and thereafter, unless otherwise
specified by the Borrowers and approved in writing by the Lender in its sole
discretion, (i) all Advances shall be Floating Rate Advances, and (ii) the
Borrowers shall not be permitted to (A) request LIBOR Advances, (B) convert all
or any part of the principal amount of any outstanding Floating Rate Advance
into a LIBOR Advance or (C) cause all or any part of any maturing LIBOR Advance
to be renewed as a new LIBOR Advance, in each case until such time, if any, that
the Lender approves such requests in writing, as the Lender shall determine in
its sole discretion.”
3. Section 2.6(a) of the Credit Agreement is hereby amended to read in its
entirety as follows:
“(a) Beginning on May 30, 2008, and on the last day of each month thereafter, in
substantially equal monthly installments equal to $170,833.33 plus, upon the
second Term Advance, if any, an amount sufficient to fully amortize the
principal amount of the second Term Advance over an assumed term ending on the
date that is 24 months after the date of such second Term Advance plus,
beginning on June 1, 2009 and on the last day of each quarter thereafter,
$20,000; provided, however, that such $20,000 quarterly payments shall only be
required after the receipt by TPS of each payment owed to TPS under that certain
Promissory Note by Eastern Staffing, LLC, dated March 9, 2009, in the original
principal amount of $250,000; and”

 

3



--------------------------------------------------------------------------------



 



4. Section 6.2(d) of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
“(d) Capital Expenditures. The Borrowers will not incur or contract to incur
Capital Expenditures of more than (i) $500,000 in the aggregate during fiscal
year 2009 and (ii) $200,000 thereafter until new Financial Covenants are set
pursuant to Section 6.2(f).”
5. Section 6.6 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of subsection (c), (ii) replacing the “.” at the end of
subsection (d) with “; and” and (iii) adding a new subsection (e) to read in its
entirety as follows:
“(e) At all times after March 11, 2009, new loans and advances made to TPS and
new investments and interests acquired in TPS, including the amount of fees and
expenses incurred by TPS and the Public Parent in connection with the TPS
Acquisition and the amount of working capital expenses and other liabilities
retained by TPS following the TPS Acquisition, not exceeding (i) an aggregate of
$1,000,000 in 2009 and (ii) an aggregate of $150,000 annually thereafter.”
6. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.
7. Waiver of Default. The Borrowers are in default of Section 7.1(t) of the
Credit Agreement (the “Existing Default”). Upon the terms and subject to the
conditions set forth in this Amendment, the Lender hereby waives the Existing
Default. This waiver shall be effective only in this specific instance and for
the specific purpose for which it is given, and this waiver shall not entitle
the Borrowers to any other or further waiver in any similar or other
circumstances.
8. No Advances to TPS. Beginning March 11, 2009, and thereafter, the Lender
shall not be required to make any Advances to TPS.
9. Prepayment Fee. The Borrowers are hereby excused from the payment of
prepayment fees otherwise due under Section 2.8(f) of the Credit Agreement
solely as a result of the reduction of the Maximum Line Amount on April 30,
2009.
10. Conditions Precedent. This Amendment, and the waiver set forth in
Paragraph 7 hereof, shall be effective when the Lender shall have received an
executed original hereof, together with each of the following, each in substance
and form acceptable to the Lender in its sole discretion:
(a) The Acknowledgment and Agreement of Guarantor and the Acknowledgment and
Agreement of Subordinated Creditor set forth at the end of this Amendment, duly
executed by the Guarantor and Subordinated Creditor.
(b) The Joinder Agreement, duly executed by Capital Resources Growth, Inc.,
Victory Park Management, LLC and acknowledged by the other existing Subordinated
Creditors.

 

4



--------------------------------------------------------------------------------



 



(c) (i) The Promissory Note, dated as of March 9, 2009, made by Eastern
Staffing, LLC payable to the order of TPS, in the original principal amount of
$250,000 and a corresponding Assignment Separate from Note duly executed by TPS,
(ii) the Promissory Note, dated as of March 9, 2009, made by Eastern Staffing,
LLC payable to the order of TPS, in the original principal amount of $700,000
and a corresponding Assignment Separate from Note duly executed by TPS, and
(iii) an updated Schedule I to the Pledge Agreement dated April 29, 2008, made
by TPS in favor of the Lender.
(d) Such other matters as the Lender may require.
11. Representations and Warranties. Each Borrower hereby represents and warrants
to the Lender as follows:
(a) Each Borrower has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder and thereunder, and this Amendment and
all such other agreements and instruments have been duly executed and delivered
by such Borrower and constitute the legal, valid and binding obligation of such
Borrower, enforceable in accordance with its terms.
(b) The execution, delivery and performance by each Borrower of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to such Borrower, or the
articles of incorporation or by-laws of such Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which such Borrower is
a party or by which it or its properties may be bound or affected.
(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.
12. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.
13. No Other Waiver. Except as provided in Paragraph 7 hereof, the execution of
this Amendment and the acceptance of all other agreements and instruments
related hereto shall not be deemed to be a waiver of any Default or Event of
Default under the Credit Agreement or a waiver of any breach, default or event
of default under any Loan Document or other document held by the Lender, whether
or not known to the Lender and whether or not existing on the date of this
Amendment.

 

5



--------------------------------------------------------------------------------



 



14. Release. Each Borrower, and the Guarantor by signing the Acknowledgment and
Agreement of Guarantor set forth below, each hereby absolutely and
unconditionally releases and forever discharges the Lender, and any and all
participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, agents and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which such Borrower or the
Guarantor has had, now has or has made claim to have against any such Person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.
15. Costs and Expenses. Each Borrower hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, each Borrower specifically
agrees to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. Each Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by any Borrower, make a loan to any
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.
16. Miscellaneous. This Amendment, the Acknowledgment and Agreement of
Guarantor, and the Acknowledgment and Agreement of Subordinated Creditor may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original and all of which counterparts, taken
together, shall constitute one and the same instrument.
17. Joint and Several Liability. All obligations of each Borrower under this
Amendment shall be joint and several. All references to the term “Borrower”
herein shall refer to each of them separately and to all of them jointly and all
such Persons shall be bound both severally and jointly with the other. Each
Borrower is responsible for all of the Borrower obligations under this
Amendment. Notices from the Lender to any Borrower shall constitute notice to
all Borrowers. Directions, instructions, representations, warranties or
covenants made by any Borrower to the Lender shall be binding on all Borrowers.
[The remainder of this page intentionally left blank.]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

                      WELLS FARGO BANK,
NATIONAL ASSOCIATION       GLOBAL EMPLOYMENT SOLUTIONS, INC.    
 
                   
By:
  /s/ Aida M. Sunglao-Canlas
 
Name: Aida M. Sunglao-Canlas       By:   /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach    
 
  Its:      Vice President           Its:      Chief Financial Officer    
 
                    EXCELL PERSONNEL SERVICES CORPORATION       FRIENDLY
ADVANCED SOFTWARE TECHNOLOGY, INC.    
 
                   
By:
  /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach    
 
  Its:      Executive Vice President           Its:      Executive Vice
President    
 
                    TEMPORARY PLACEMENT SERVICE, INC., f/k/a Michaels &
Associates, Inc. and successor by merger to Temporary Placement Service, Inc.  
    GLOBAL EMPLOYMENT SOLUTIONS PEO INC., f/k/a Southeastern Staffing, Inc.    
 
                   
By:
  /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach    
 
  Its:      Executive Vice President           Its:      Executive Vice
President    
 
                    GLOBAL EMPLOYMENT SOLUTIONS PEO V INC., f/k/a Southeastern
Personnel Management, Inc.       MAIN LINE PERSONNEL SERVICES, INC.    
 
                   
By:
  /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach    
 
  Its:      Executive Vice President           Its:      Executive Vice
President    
 
                    GLOBAL EMPLOYMENT SOLUTIONS PEO III INC., f/k/a Bay HR, Inc.
      GLOBAL EMPLOYMENT SOLUTIONS PEO IV INC., f/k/a Southeastern Georgia HR,
Inc.    
 
                   
By:
  /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach    
 
  Its:      Executive Vice President           Its:      Executive Vice
President    

Signature Page 1 to First Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      GLOBAL EMPLOYMENT SOLUTIONS PEO II INC., f/k/a
Southeastern Staffing II, Inc.       GLOBAL EMPLOYMENT SOLUTIONS PEO VI INC.,
f/k/a Southeastern Staffing III, Inc.    
 
                   
By:
  /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach    
 
  Its:      Executive Vice President           Its:      Executive Vice
President    
 
                    GLOBAL EMPLOYMENT SOLUTIONS PEO VII INC., f/k/a Southeastern
Staffing IV, Inc.       GLOBAL EMPLOYMENT SOLUTIONS PEO VIII INC., f/k/a
Southeastern Staffing V, Inc.    
 
                   
By:
  /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach    
 
  Its:      Executive Vice President           Its:      Executive Vice
President    
 
                    GLOBAL EMPLOYMENT SOLUTIONS PEO IX INC., f/k/a Southeastern
Staffing VI, Inc.       KEYSTONE ALLIANCE, INC.    
 
                   
By:
  /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach
 
Name: Daniel T. Hollenbach    
 
  Its:      Executive Vice President           Its:      Executive Vice
President    

Signature Page 2 to First Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR
The undersigned, a guarantor of the indebtedness of the Borrowers (as more fully
defined in the introductory paragraph of this Amendment, the “Borrowers”) to
Wells Fargo Bank, National Association (the “Lender”), pursuant to a Guaranty
dated April 29, 2008 (the “Guaranty”), hereby (i) acknowledges receipt of the
foregoing Amendment; (ii) consents to the terms (including without limitation
the release set forth in Paragraph 14 of the Amendment) and execution thereof;
(iii) reaffirms all obligations to the Lender pursuant to the terms of the
Guaranty; and (iv) acknowledges that the Lender may amend, restate, extend,
renew or otherwise modify the Credit Agreement and any indebtedness or agreement
of the Borrowers, or enter into any agreement or extend additional or other
credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Guaranty for all of the Borrowers’ present and future indebtedness to the
Lender.

            GLOBAL EMPLOYMENT HOLDINGS, INC.
      By:   /s/ Daniel T. Hollenbach         Name:   Daniel T. Hollenbach       
Its:       Chief Financial Officer   

Acknowledgment and Agreement of Guarantor

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITORS
Victory Park Management, LLC, as collateral agent for the subordinated creditors
of the Borrowers (as more fully defined in the introductory paragraph of this
Amendment, the “Borrowers”), to Wells Fargo Bank, National Association (the
“Lender”), pursuant to a Subordination Agreement dated April 29, 2008, and a
Joinder Agreement dated March 11, 2009 (collectively, the “Subordination
Agreement”), hereby (i) acknowledges receipt of the foregoing Amendment; (ii)
reaffirms all obligations to the Lender pursuant to the terms of the
Subordination Agreement; and (iii) acknowledges that the Lender may amend,
restate, extend, renew or otherwise modify the Loan Documents and any
indebtedness or agreement of the Borrowers, or enter into any agreement or
extend additional or other credit accommodations, without notifying or obtaining
the consent of the undersigned and without impairing the obligations of the
undersigned under the Subordination Agreement. Victory Park Management, LLC, for
itself and on behalf of each Subordinated Creditor, hereby absolutely and
unconditionally releases and forever discharges the Lender, and any and all
participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, agents and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description related to or arising out of the Loan Documents and the
transactions governed thereby, whether arising in law or equity or upon contract
or tort or under any state or federal law or otherwise, which Victory Park
Management, LLC and each Subordinated Creditor has had, now has or has made
claim to have against any such Person for or by reason of any act, omission,
matter, cause or thing whatsoever arising from the beginning of time to and
including the date of this Amendment, whether such claims, demands and causes of
action are matured or unmatured or known or unknown.

            VICTORY PARK MANAGEMENT, LLC,
as collateral agent for the subordinated creditors
identified in the Subordination Agreement
      By:   /s/ Matthew Ray         Name:   Matthew Ray        Its:      
Manager   

Acknowledgment and Agreement of Subordinated Creditor

 

 